. Appeal from an award of compensation made by the Workmen’s Compensation Board to the widow of a deceased employee. The only issue presented on appeal is whether the decedent sustained an accidental injury arising out of and in the course of his employment. The record contains hearsay statements made by the decedent to the effect that he had been caught between two conveyors in the plant where he worked and sustained an injury to his chest. He subsequently developed pneumonia and thereafter died. An examining physician found tenderness over the fifth and sixth ribs of the decedent. The board found that decedent’s death was related to the accident. Award •unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ. [See post, p. 985.]